DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 11 objected to because of the following informalities:  Claims 10 and 11 depend on claims 2 and 3, respectively, yet are separated by claims 4-9.  Appropriate correction is required.
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 8, the limitation “the property can be determined by evaluating measured values of the object detected during the execution of a measuring program provided in the measuring instrument” is unclear and does not require that the property be determined using the measured values of the measuring program in the measuring instrument. Specifically, it is not clear whether the evaluation/detection is performed by the measuring program or instrument, or performed by someone/something else during execution of the measuring program.
Claims 1 and 8 recite the limitation of “a diagnostic measuring program”, however, it is unclear what the program is. The only recited features of the diagnostic measuring program are to set/request at least one operating condition of the measuring instrument, and then execute the (diagnostic measuring program completely) itself to obtain and store data. As claimed, the program simply gets a user input and obtains and stores data, yet the limitation “executing the diagnostic measuring program completely” implies there are more steps in the program between the user input and data obtainment that are not described.
Claim 1 also recites the limitation “obtaining data and storing the obtained data associated for transmission to a remote service entity”. It is not clear whether the term “associated” links the data to the program or the data to transmission, or whether or not all or just some of the data is stored. Claim 8 states that the data is associated with execution of the program, but it’s still not clear whether all or just select data is stored.
Regarding claims 7 and 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Additionally, Claims 2-7 and 9 are rejected by virtue of their dependencies on claims 1 and 8, respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method for determining an observable property of an object with a program-controlled measuring instrument with which the property can be determined by evaluating measured values of the object detected during the execution of a measuring program provided in the measuring instrument, the method comprising the steps of: 
requesting a user of a diagnostic measuring program that is provided in the measuring instrument to set at least one operating condition of the measuring instrument; and 
after confirming fulfillment of the request by the user, executing the diagnostic measuring program completely, thereby obtaining data and storing the obtained data associated for transmission to a remote service entity.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “requesting a user of a diagnostic measuring program that is provided in the measuring instrument to set at least one operating condition of the measuring instrument (user request and parameter setting); and 
after confirming fulfillment of the request by the user, executing the diagnostic measuring program completely, thereby obtaining data and storing the obtained data associated for transmission to a remote service entity (measuring and storing data)” are treated as belonging to mental process grouping. 
Similar limitations comprise the abstract ideas of Claim 8.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
Claim 1: determining an observable property of an object with a program-controlled measuring instrument with which the property can be determined by evaluating measured values of the object detected during the execution of a measuring program provided in the measuring instrument;
Claim 8: a measuring device, a control device having a measuring program and a diagnostic measuring program.
The additional element in the preamble of “determining an observable property of an object with a program-controlled measuring instrument with which the property can be determined by evaluating measured values of the object detected during the execution of a measuring program provided in the measuring instrument” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use.  A measuring device represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. A control device having a measuring program and a diagnostic measuring program (generic processor and functions) are generally recited and are not qualified as particular machines.  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-7 and 9-11 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omont et al. (US 20170226842 A1), hereinafter “Omont”.
Regarding Claim 1, Omont teaches a method for determining an observable property of an object with a program-controlled measuring instrument (Omont [0038] The CAM system 300 includes a system control/monitoring (SCM) device 306 in communication with the monitored subsystems 202, the WC subsystems 212, and the HNC subsystems 220 via the local network 302. The SCM device 306 is operable to receive information generated by the sensors 204, 214, 222 and, based at least in part on such information, generate and send control signals to the controllable devices 216, 224.) with which the property can be determined by evaluating measured values of the object detected during the execution of a measuring program provided in the measuring instrument (Note the language “can be” renders this limitation as optional), the method comprising the steps of: 
requesting a user of a diagnostic measuring program that is provided in the measuring instrument to set at least one operating condition of the measuring instrument (Omont [0040] The SCM device 306 may further comprise a system HMI 310 permitting a human operator to monitor and/or enter control commands or other information operable to control the operation of one or more of the subsystems 202, 212, 220 of the additive system 200 via the local network 302.); and 
after confirming fulfillment of the request by the user, executing the diagnostic measuring program completely, thereby obtaining data and storing the obtained data associated for transmission to a remote service entity (Omont [0041] The control and monitoring system 300 may further comprise a remote access device 312 operable for communication with the additive system 200 from a remote location not at the wellsite.).

Regarding Claim 2, Omont further teaches wherein the stored data contain the measured values of the object detected during the execution of the diagnostic measurement program (Omont [0067] The coded instructions 432 stored in the local memory 414 may further include program instructions or computer program code that, when executed by the processor 412, facilitate one or more instances of the control hardware 400 to record the information generated by the sensors 204, 214, 222, such as for determining efficiency, accuracy, and/or other operational aspects of one or more components of the additive system 200 based, for example, on the information generated by the sensors 204, 214, 222.).

Regarding Claim 3, Omont further teaches wherein the stored data contains instrument data specifying the measuring instrument (Omont [0091] The sensor diagnostic tool 515 performs sensor diagnostics for monitoring the sensors 204, 214, 222. The sensor diagnostic information may also be logged or otherwise recorded to internal and/or external memory, including as described below with respect to the logging tool 560.).

Regarding Claim 4, Omont further teaches wherein the operating condition set by the user relates to a state of a device component of the measuring instrument during execution of the diagnostic measurement program (Omont [0043] The remote access device 312 may be operable to receive information generated by the sensors 204, 214, 222 and, based at least in part on such information and/or information input by a human operator via a remote HMI 316, generate and send control signals to the controllable devices 216, 224 via the external network 304 and the local network 302. For example, based on the received information, the user input, and/or other data, the remote access device 312 may execute coded machine-readable instructions to implement at least a portion of one or more of the example methods and/or processes described herein, and/or to implement a portion of one or more of the example systems described herein.).

Regarding Claim 5, Omont further teaches after transmission of stored data to the remote service entity, receiving a fault diagnosis established therefrom (Omont [0118] The predictive maintenance tool 565 performs predictive maintenance operations, such as for providing remaining functional life estimates. Predictive maintenance operations may facilitate greater reliability of the additive system 200 by utilizing the logged information associated with various components of the additive system 200 to generate functional life profiles for predicting or otherwise determining remaining functional life of the components.).

Regarding Claim 6, Omont further teaches receiving a service intervention, the service intervention having a scope defined by the remote service entity on the basis of the fault diagnosis (Omont [0119] The predictive maintenance tool 565 may include or control various maintenance alarms to inform human operators of a predetermined maintenance schedule, a remaining functional life, and/or other maintenance-related aspects of certain components of the additive system 200.).
Regarding Claim 7, Omont further teaches wherein the measuring instrument is a thermal analyser, an analyser for determining an electrochemical property, a melting or dropping point device for titration, a device for UV/Vis spectroscopy, a density meter or a refractometer, or a weighing device such as a laboratory balance or a moisture analyser, or a product inspection device such as a check weigher, a metal detector for X-ray inspection, for visual inspection or a combined product inspection device. (Omont [0048] The container 240 may be an implementation of the monitored subsystem 202, and may thus comprise one or more sensors 204, such as material quantity sensors operable to generate information related to level, volume, and/or mass of the material within the container 240 and/or the output transfer rate of material from the container 240. The material quantity sensors may comprise conductive, capacitive, vibrating, electromechanical, ultrasonic, microwave, nucleonic, and/or other material height or level detection means, which may be further utilized to calculate material volume. The material quantity sensors may further comprise mass measuring means, such as load cells, pressure sensors, and/or other weight measuring means.).

Regarding Claim 8, Omont teaches a measuring instrument, comprising: 
a measuring device for detecting measured values of an object (Omont [0048] The container 240 may be an implementation of the monitored subsystem 202, and may thus comprise one or more sensors 204, such as material quantity sensors operable to generate information related to level, volume, and/or mass of the material within the container 240 and/or the output transfer rate of material from the container 240. The material quantity sensors may comprise conductive, capacitive, vibrating, electromechanical, ultrasonic, microwave, nucleonic, and/or other material height or level detection means, which may be further utilized to calculate material volume. The material quantity sensors may further comprise mass measuring means, such as load cells, pressure sensors, and/or other weight measuring means.); 
a control device for controlling the measuring operation of the measuring device the control device having a measuring program and a diagnostic measuring program provided in the control device (Omont [0038] The CAM system 300 includes a system control/monitoring (SCM) device 306 in communication with the monitored subsystems 202, the WC subsystems 212, and the HNC subsystems 220 via the local network 302. The SCM device 306 is operable to receive information generated by the sensors 204, 214, 222 and, based at least in part on such information, generate and send control signals to the controllable devices 216, 224.); and 
an evaluation device for determining an observable property of the object as a function of the measured values detected during the execution of the measuring program (Omont [0038] For example, the SCM device 306 may be operable to utilize the information generated by the sensors 204, 214, 222 and other data and execute coded machine-readable instructions to implement at least a portion of one or more of the example methods and/or processes described herein, and/or to implement a portion of one or more of the example systems described herein.); 
wherein the diagnostic measuring program provided in the control device, when invoked, requests that at least one operating condition of the measuring instrument (Omont [0040] The SCM device 306 may further comprise a system HMI 310 permitting a human operator to monitor and/or enter control commands or other information operable to control the operation of one or more of the subsystems 202, 212, 220 of the additive system 200 via the local network 302.) be set and responds to the request being fulfilled by carrying out the diagnostic measuring program completely, storing data associated with the execution of the diagnostic measuring program and maintains the stored data for transmission to a remote service entity (Omont [0041] The control and monitoring system 300 may further comprise a remote access device 312 operable for communication with the additive system 200 from a remote location not at the wellsite.).

Regarding Claim 9, Omont further teaches wherein the measuring device is a thermal analyzer, an analyzer for determining an electrochemical property, a melting or dropping point device for titration, a device for UV/Vis spectroscopy, a density meter or a refractometer, or a weighing device such as a laboratory balance or a moisture analyzer, or a product inspection device such as a check weigher, a metal detector for X-ray inspection, for visual inspection or a combined product inspection device (Omont [0048] The container 240 may be an implementation of the monitored subsystem 202, and may thus comprise one or more sensors 204, such as material quantity sensors operable to generate information related to level, volume, and/or mass of the material within the container 240 and/or the output transfer rate of material from the container 240. The material quantity sensors may comprise conductive, capacitive, vibrating, electromechanical, ultrasonic, microwave, nucleonic, and/or other material height or level detection means, which may be further utilized to calculate material volume. The material quantity sensors may further comprise mass measuring means, such as load cells, pressure sensors, and/or other weight measuring means.).

Regarding Claim 10, Omont further teaches wherein the operating condition set by the user relates to a state of a device component of the measuring instrument during execution of the diagnostic measurement program (Omont [0043] The remote access device 312 may be operable to receive information generated by the sensors 204, 214, 222 and, based at least in part on such information and/or information input by a human operator via a remote HMI 316, generate and send control signals to the controllable devices 216, 224 via the external network 304 and the local network 302. For example, based on the received information, the user input, and/or other data, the remote access device 312 may execute coded machine-readable instructions to implement at least a portion of one or more of the example methods and/or processes described herein, and/or to implement a portion of one or more of the example systems described herein.).

Regarding Claim 11, Omont further teaches wherein the operating condition set by the user relates to a state of a device component of the measuring instrument during execution of the diagnostic measurement program (Omont [0043] The remote access device 312 may be operable to receive information generated by the sensors 204, 214, 222 and, based at least in part on such information and/or information input by a human operator via a remote HMI 316, generate and send control signals to the controllable devices 216, 224 via the external network 304 and the local network 302. For example, based on the received information, the user input, and/or other data, the remote access device 312 may execute coded machine-readable instructions to implement at least a portion of one or more of the example methods and/or processes described herein, and/or to implement a portion of one or more of the example systems described herein.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fadlun et al. (US 20150027212 A1) discloses Method And System For Real Time Gas Turbine Performance Advisory.
Karschnia et al. (CN 102063117 B) discloses Service Facility For Providing Remote Diagnostic And Maintenance Services To A Process Plant.
Wang et al. (CN 101140461 A) discloses Intelligent Numerical Control System With Multi-physical-state Monitoring Optimization And Remote General Diagnosis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                         10/24/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863